DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 10/04/2019. As directed by the amendment: claims 2-8, 11, 13-15, 17, 18, 20, 22, 23, and 28-30 have been amended, claims 1, 9, 10, 12, 16, 19, 21, and 24-27 have been cancelled and claim 31 have been added.  Thus, claims 2-8, 11, 13-15, 17-18, 20, 22-23, and 28-31 are presently pending in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the proximal part has greater radial deformability than the distal part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 3, 6, 7, 8, 11, 13, 14, 18, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harks (US 20180161039 A1), herein referenced to as “Harks”
In regards to claim 31, Harks discloses: A device (see Figs. 1-3B and 5A-8) for occlusion of a body lumen 20 (see Figs. 1-3B and 5A-8, [0044]) comprising: an implantable occlusion apparatus 18 (see Figs. 1-3B and 5A-8, [0044]) comprising a radially expansible element 34 (see Figs. 1-3 and 5A-8, [0047]) that is adjustable between a contracted orientation (see Figs. 1-3B, [0044]) suitable for transluminal delivery and a deployed orientation (see Fig. 3B, [0044]) configured to occlude the body lumen; an elongated catheter member 15 (see Figs. 1-3B and 5A-8, [0044]) operably and detachably attached to the implantable occlusion apparatus 18 (see Figs. 3A-3B) and configured for transluminal delivery and deployment of the occlusion apparatus in the body lumen 20;-8-Application No.: Not yet assigned Attorney Docket No.: 00115-0019-00000an energy delivery element 35 (see Fig. 5A, [0047], transfer of laser radiation to the surrounding tissue is heat energy) configured to deliver heat energy to surrounding tissue to heat the tissue; characterised in that the occlusion apparatus comprises a cover 32 (see Figs. 5A-5B, [0045]) disposed on a proximal side of the radially expansible element 18 (the cover is located on a proximal side towards the opening of the body lumen 20), and the elongated catheter member 15 is connected to the radially expansible element by a connecting hub 33 (see Figs. 5A-5B, [0045]), wherein the connecting hub 33 is disposed distally of the cover 32 (see Figs. 5A-5B), and wherein the cover 32 comprises a self-closing aperture configured to receive the elongated catheter member 15 and close on detachment and retraction of the elongated catheter member 15 (the cover 32 is self-expanding and thus would expand to close any apertures within it, [0045]). Harks does not explicitly disclose: and a sensor configured to detect a parameter of the wall of the body lumen. 
However, a variant embodiment of Harks teaches in the same field of invention an implantable occlusion apparatus (see Fig. 6). The variant embodiment of Harks further teaches: a sensor 41, 42, 43 (see Fig. 6, [0048]) configured to detect a parameter of the wall of the body lumen (see [0048], the sensors measure temperature and/or electrical signals originating from the tissue, both are parameters of the tissue). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of a variant embodiment of Harks and have an implantable occlusion apparatus with a sensor configured to detect a parameter of the wall of the body lumen. Motivation for such can be found in Harks as these sensors can be used as feedback for the energy control of the energy delivery element such that the required effect of the energy transfer occurs (see [0048]).
In regards to claim 3, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: including a temperature sensor 41, 42, and 43 (see [0048]) configured to detect temperature of the heated tissue surrounding the energy delivery element (41, 42, and 43 is a temperature sensor that measures the temperature of the tissue during the transfer of energy, see [0048]).
In regards to claim 6, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the energy delivery element and sensor are configured for axial retraction into the catheter member. 

In regards to claim 7, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the energy delivery element 35 comprises a radially expansible body 35 (see [0047], the energy delivery element is an expandable structure) configured for adjustment from a contracted configuration suitable for transluminal delivery and retraction (see Fig. 3A), and a deployed configuration suitable for engagement with surrounding tissue of the body lumen (see Fig. 3B, and [0047], the energy delivery elements engage the surrounding tissue).
  In regards to claim 8, Harks teaches a device according to claim 7, see 103 rejection above. Harks further discloses: in which the radially expansible body 35 is disposed within the radially expansible element 34 (35 is disposed within 34 by nature of being a part of the distal ends of 34, see [0047]) and is configured such that one or more parts of the radially expansible body 35 project through the radially expansible element 34 when in a deployed configuration (35 projects through 34 in the deploy configuration, see Fig. 5A, such that the optical fibers go through 34 to terminate at 35).
  In regards to claim 11, Harks teaches a device according to claim 7, see 103 rejection above. Harks further discloses: in which the radially expansible body 35 comprises at least one of a plurality of interconnected V- shaped struts (see annotated Fig. 5A below) arranged radially around a common axis (arranged around a common axis detonated by the central axis of the device, where 33/hub is located) or a plurality of outwardly curved elements (well not be examined here as it is an optional limitation).  

    PNG
    media_image1.png
    531
    504
    media_image1.png
    Greyscale

In regards to claim 13, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the energy delivery element 35 and sensor 41, 42, and 43 are operably connected and configured for co-deployment and co-retraction (as modified, 35 and 41, 42, and 43 are interconnected and therefore they are deployed and also capable of retraction together).
In regards to claim 14, Harks teaches a device according to claim 7, see 103 rejection above. Harks further teaches: in which the sensor 41, 42, and 43 forms part of the radially expansible body 35 (as combined in claim 7 and claim 1 above, the sensor would be located upon the radially expansible body 35 which is part of energy delivery element).
34 comprises a wire mesh (see [0045], a wire mesh that is expandable of a predetermined shape), is self-expansible and biased to adapt a deployed orientation, or both.  
	In regards to claim 20, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the radially expansible element 34 comprises a body having a distal part distal part closer to 35 and a proximal part proximal part closer to 33, wherein the proximal part has greater radial deformability that the distal part (the proximal part has greater radial deformability as it has a wider circumference than the distal part that bends slightly inwards as shown in Fig. 5A), optionally wherein the proximal part has a substantially toroidal shape and the distal part is substantially cylindrical (this portion of the claim will not be examined as it is an optional claim limitation).
	In regards to claim 28, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the energy delivering element 35 and/or sensor 41, 42, and 43 is configured for rotational movement about a longitudinal axis of the device.
The language, "in which the energy delivering element and/or sensor is configured for rotational movement about a longitudinal axis of the device," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Harks meets the structural limitations of the claim, and the energy delivering element and/or sensors can be rotated along a longitudinal axis of the device by rotating the device itself. 	
Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Werneth et al (US 20060106375 A1), herein referenced to as “Werneth”.
In regards to claim 2, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: in which the sensor 41, 42, and 42 configured to detect a parameter of the wall (the sensors measure temperature within the wall of the body lumen) is disposed distally of the radially expansive element 34. Harks does not explicitly teach: and configured to detect changes in blood flow in the wall of the body lumen distal of the radially expansible element. 
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8). Werneth further teaches that the sensor is a pulse oximetry sensor (see [0122]) which is configured to detect changes in blood flow in the wall of the body lumen (a pulse oximetry sensor detects blood flow as known in the art). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have a sensor configured to detect changes in blood flow in the wall of the body lumen. Motivation for such can be found in Werneth as to monitor and measure the physiologic variable in order to control the amount of energy provided to the ablation device (see [0063]). 
In regards to claim 4, Harks teaches a device according to claim 31, see 103 rejection above. Harks does not explicitly disclose: in which the sensor configured to detect a parameter of the wall of the body lumen is an optical sensor selected from a pulse oximetry sensor or a photoplethysmogram sensor. 
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8). Werneth further teaches that the sensor configured to detect a parameter of the wall of the body lumen is an optical sensor selected from a pulse oximetry sensor (see [0122]) or a photoplethysmogram sensor (not chosen for examination here as it is a conditional claim).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have a sensor configured to detect a parameter of the wall of the body lumen is an optical sensor selected from (see [0063]). 
In regards to claim 15, Harks teaches a device according to claim 31, see 103 rejection above. Harks does not explicitly teach: which the energy delivery element and sensor are axially movable independently of each other, optionally in which the sensor is configured for axial movement distally of the radially expansible body and retraction proximally of the radially expansible element.  
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8) and an energy delivery element 130 (see Figs. 1-8). Werneth further teaches: which the energy delivery element 130 and sensor 361 are axially movable independently of each other (they are axially movable independently of each other as they have different controlling catheters), optionally in which the sensor is configured for axial movement distally of the radially expansible body and retraction proximally of the radially expansible element (this optional claim element will not be examined here). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have wherein energy delivery element and sensor are axially movable independently of each other. Motivation for such can be found in Werneth as this allows the sensor to be positioned as close to the tissue as possible without interference of the energy delivery element and additionally have separate wiring for the transmission of sensor data (see [0067]). 
Claim 17, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Davis et al (US 20080033425 A1), herein referenced to as “Davis”.

However, Davis teaches in a similar field of invention an energy delivering device (see Figs. 2A-2B) with a radially expansible element 114 (see Figs. 2A-2B) and a sensor 120 (see Figs. 2A-2B, [0063], a sensor). Davis further teaches: in which the sensor 120 extends axially through the center of the radially expansible element 114 (as can be seen in Fig. 2B, 120 expends through the center of 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Davis and have the sensor extends axially through the center of the radially expansible element. Motivation for such can be found in Davis as this allows the device to measure the temperature closer to the surrounding tissue that abuts against the energy delivery element (see [0064]). 
In regards to claim 29, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: an energy source 11 (see Figs. 1-8, [0044]) operably connected to the energy delivery element 35 through the elongated catheter member 15; and a processor 12 (see Figs. 1-8, [0044]) operably connected to the energy source 23 (see Figs. 1-8, [0044]). Harks does not explicitly teach: having a blood flow sensor optionally disposed distally of the radially expansible body, connected to the processor and configured to control the delivery of energy from the energy source to the energy delivery element in response to measurement signals received from the blood flow sensor.
However, Davis in a similar field of invention an energy delivering device (see Figs. 2A-2B) with a radially expansible element 114 (see Figs. 2A-2B), a sensor 120 (see Figs. 2A-2B, [0063], a sensor), a processor 502 (see Fig. 9, [0097]), and an energy source 508 (see Fig. 9, [0097]). Davis further teaches: having a blood flow sensor 120 (see [0127], the sensor is a blood flow sensor) optionally disposed distally of the radially expansible body 114 (see Fig. 2B, 120 is distal of 114), connected to the processor 502 and configured to control the delivery of energy from the energy source to the energy delivery element in response to measurement signals received from the blood flow sensor (see [0127] and [0098], the processor 500 controls 508 based on the information from the sensors, which includes a blood flow sensor). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Davis and have a blood flow sensor disposed distally of the radially expansible body, connected to the processor and configured to control the delivery of energy from the energy source to the energy delivery element in response to measurement signals received from the blood flow sensor. Motivation for such can be found in Davis as this allows to abort the procedure or alert the user if an anomalous situation is detected (see [0098]).
In regards to claim 30, the combination of Harks and Davis teaches a system according to claim 29, see 103 rejection above. Harks further teaches: in which the device comprises a temperature sensor 41, 42, 43 (see [0048]) configured to detect temperature of the heated tissue surrounding the energy delivery element (see [0048]), and wherein the processor is configured to control the heating cycle duration in response to measurement signals received from temperature sensor (see [0053], the temperature of the tissue is not permitted to go above 85 degrees Celsius by assigned duty time) and the number of heating cycles in response to measurement signals received from the sensor (see [0053], the duty time and number of cycles via assigning of repetitive activation of certain segments, based on local thickness of the adjacent tissue includes the number of cycles).
Harks does not explicitly teach: in response to measurement signals received from the blood flow sensor. 
However, Davis further teaches: in response to measurement signals received from the blood flow sensor (see [0127] and [0098], the processor 500 controls 508 based on the information from the sensors, which includes a blood flow sensor). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Werneth and Melanson et al (US 20180250014 A1), herein referenced to as “Melanson”.
In regards to claim 5, Harks teaches a device according to claim 31, see 103 rejection above. Harks further discloses: in which the radially expansive element 34 is detachably attached to the catheter member 15. Harks does not explicitly teach: and in which the energy delivery element and sensor are axially moveable independently of the radially expansible element and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen. 
However, Werneth in a similar field of invention teaches an ablation system for cardiac tissue to treat atrial fibrillation (see Figs. 1-8) with a sensor 361 (see Figs. 1-8) and an energy delivery element 130 (see Figs. 1-8) and radially expansible element 120 (see Figs. 1-8). Werneth further teaches: in which the sensor 361 is axially moveable independently of the radially expansible element 120 (the two elements are controlled by separate catheters and therefore are moveable axially independently of one another).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Werneth and have the sensor axially movable independently of the radially expansible element. Motivation for such can be found in Werneth as this allows the sensor to be positioned as close to the tissue as possible without interference of the energy delivery element and additionally have separate wiring for the transmission of sensor data (see [0067]). 
The combination of Harks and Werneth does not explicitly teach: in which the energy delivery element is axially moveable independently of the radially expansible element and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen. 
However, Melanson in a similar field of invention teaches a device for excluding the left atrial appendage with an energy delivery element 3047 (see Fig. 84) and a radially expansible element 3000 (see Figs. 85A-85C, see [0289]). Melanson further teaches: in which the energy delivery element 3047 is axially moveable independently of the radially expansible element 3000 (see [0289] and [0292], 3047 is first used to ablate the tissue and then 3000 is positioned to seal off the LAA) and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen (see [0289] and [0292], 3047 is retracted after its use and then 3000 is left in-situ to occlude the LAA).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harks and Werneth to incorporate the teachings of Melanson and have the energy delivery element is axially moveable independently of the radially expansible element and configured for transluminal retraction leaving the radially expansible element in-situ occluding the body lumen. Motivation for such can be found in Melanson as this allows the LAA to be electrically isolated to treat atrial fibrillation before the LAA is sealed off with the isolating device (see [0290] and [0292]). 	
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harks in view of Asirvatham et al (US 20170281193 A1), herein referenced to as “Asirvatham”, Werneth and Melanson. 
In regards to claim 22, Harks teaches a device according to claim 31, see 103 rejection above. Harks further teaches: a second configuration in which the radially expansible element 34, sensor 41, 42, 43 and energy delivery element 35 are exposed distally of a distal end of the catheter member 15 and in which the radially expansible element 34 is in a deployed configuration and in which the energy delivery element is in contact with the surrounding tissue (see Fig. 5A). Harks does not explicitly teach: a first configuration in which the radially expansible element, sensor, and energy delivery element are disposed within a distal end of the catheter member and a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element.
(see Figs. 1-2) with an implantable occlusion apparatus 100 (see Figs. 1-2), a radially expansible element 112 (see Figs. 1-2), a sensor 116 (see Figs. 1-2), an energy delivery element 122 (see Figs. 1-2), and a catheter member 132 (see Figs. 1-2). Asirvatham further teaches: a first configuration in which the radially expansible element 112, sensor 116, and energy delivery element 122 are disposed within a distal end of the catheter member 130 (see [0040], 100, which includes 112, 116, and 122 are disposed within 130 before delivery). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harks to incorporate the teachings of Asirvatham and have a first configuration in which the radially expansible element, sensor, and energy delivery element are disposed within a distal end of the catheter member. Motivation for such can be found in Asirvatham as this will allow the device to maintain a low-profile to navigate through the body’s vasculature before deployment (see [0040]-[0042]). 
The combination of Harks and Asirvatham does not explicitly teach: a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element. 
Werneth further teaches: in which the sensor 361 is axially moveable independently of the radially expansible element 120 (the two elements are controlled by separate catheters and therefore are moveable axially independently of one another).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harks and Asirvatham to incorporate the teachings of Werneth and have the sensor axially movable independently of the radially expansible element. Motivation for such can be found in Werneth as this allows the sensor to be positioned as (see [0067]). 
The combination of Harks, Asirvatham, and Werneth does not explicitly teach: a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element. 
However, Melanson in a similar field of invention teaches a device for excluding the left atrial appendage with an energy delivery element 3047 (see Fig. 84), a catheter member 3035 (see Fig. 84) and a radially expansible element 3000 (see Figs. 85A-85C, see [0289]). Melanson further teaches: in which the energy delivery element 3047 is retracted proximally of the radially expansible element 3000 and the catheter member 3035 is detached from the radially expansible element 3000 (see [0289] and [0292], 3047 is retracted after its use and then 3000 is left in-situ to occlude the LAA). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harks, Asirvatham and Werneth to incorporate the teachings of Melanson and have a third configuration in which the energy delivery element and sensor are retracted proximally of the radially expansible element and the catheter member is detached from the radially expansible element. Motivation for such can be found in Melanson as this allows the LAA to be electrically isolated to treat atrial fibrillation before the LAA is sealed off with the isolating device (see [0290] and [0292]).
In regards to claim 23, the combination of Harks, Asirvatham, Werneth, and Melanson teaches a device according to claim 22, see 103 rejection above. Harks further discloses: in which the energy delivery element 35 comprises a radially expansible body 35 (see [0047], the energy delivery element is an expandable structure) configured for adjustment from a contracted configuration suitable for transluminal delivery and retraction (see Fig. 3A), and a deployed configuration suitable for engagement with surrounding tissue of the body lumen, wherein in the second configuration the radially expansible (see Fig. 3B, and [0047], the energy delivery elements engage the surrounding tissue), optionally in which the third configuration includes an initial configuration in which the radially expansible body is in a contracted confiquration within the radially expansible element, and a subsequent confiquration in which the radially expansible body is retracted proximally of the radially expansible element (this portion of the claim is optional and therefore will not be examined here).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771